DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite “the floor” which lacks antecedent basis in the claims causing confusion regarding the structure and scope of the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNair et al (20190323522).
Claim 1. McNair discloses an acoustic seal (any of the embodiments as noted in at least figures 5-6,8-11) comprising an extrusion, which comprises a body portion (300, including 322 and/or 320 or similar portions as in the embodiments of figures 6,8-11) and a plurality of deformable protrusions (373,375,377,379,381,343,347,349,451 or 417,424 as seen in figure 6 or any of the others as seen in figures 8-11) that project from the body portion, the protrusions comprising a first protrusion and a second protrusion that are spaced from one another (as seen in the figures).
Claim 2. An acoustic seal as claimed in Claim 1, wherein the first protrusion and the second protrusion extend from the body portion by different distances (as seen in the figures where at least 381 is longer than 373 as well as in other embodiments as noted in figures 8-11).
Claim 3. An acoustic seal as claimed in Claim 1, wherein the body portion is substantially planar (as seen in the figures).

Claim 5. An acoustic seal as claimed in Claim 4, wherein the fins are curved when in an un- deformed state (as seen in at least figure 5 as well as various other embodiments of figures 8-11).
Claim 6. An acoustic seal as claimed in Claim 4, wherein the fins are tapered in a direction extending away from the body portion (where they extend away from the wall from which they attached as seen in the annotated figure below as well as seen in the embodiments of figures 8-11).
Claim 7. An acoustic seal as claimed in Claim 4, wherein the fin defining the first protrusion comprises an undercut (as seen in the annotated figure; similar features are seen in the other embodiments of figures 8-11) at a base of the fin where the fin is joined to the body portion.
Claim 8. An acoustic seal as claimed in Claim 1, wherein a surface of the body portion, which is opposed to a surface of the body portion from which the protrusions project, comprises a self-adhesive coating or interconnecting means for connecting the acoustic seal to an adjacent supporting member (where it has an interconnecting means such as 204 which extends from walls 322,320 as noted in disclosure).
Claim 9. An acoustic seal as claimed in Claim 1 comprising a plurality of the first protrusions (as noted in the figures).
Claim 10. A soundproof booth (200) comprising an acoustic seal according to Claim 1 (as noted in the disclosure and figure).

Claim 12. A soundproof booth as claimed in Claim 11, wherein one of the protrusions is arranged to be compressed between the outer panel and the base (as seen in at least figure 2), and one of the protrusions is arranged to contact the floor to seal between the base and the floor (as seen in at least figure 2).
Claim 13. A soundproof booth as claimed in Claim 12, wherein the first protrusion and the second protrusion extend from the body by different distances, the first protrusion being arranged to be compressed between the outer panel and the base and being shorter than the second protrusion, which is arranged to contact the floor to seal between the base and the floor (as noted in the annotated figures where the protrusion 373 is shorter than 381; also as seen in similar embodiments of figures 8-11).
Claim 14. A soundproof booth as claimed in Claim 11, wherein the acoustic seal extends along the basal edge of each of a plurality of the walls (as seen in at least figures 1-2).
Claim 15. A soundproof booth as claimed in Claim 11, wherein the acoustic seal extends around substantially the entire periphery of the base (as seen in at least figures 1-2 and noted throughout the disclosure).


    PNG
    media_image1.png
    714
    907
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635